Title: From Thomas Jefferson to Thomas Claxton, 18 June 1802
From: Jefferson, Thomas
To: Claxton, Thomas


            Dear SirWashington June 18. 1802.
            Your favor of the 13th. is recieved. the samples of straw floor cloths are beautiful, especially the finest one; but would not answer for the purpose I have in view which is to lay down on the floor of a dining room when the table is set, & be taken up, when the table is removed, merely to save a very handsome floor from grease & the scouring which that necessitates. the straw would fur up with the grease itself, & would also wear with such repeated rolling & unrolling. but I thank you much for your information of the cost of English painted cloth. at 3. dollars a square yard, the floor cloth would cost me 100.
            D. which is far beyond the worth of the object.—
            no doubt a Pianoforte would be a perfectly proper piece of furniture; but in the present state of our funds, they will be exhausted by articles more indispensable. before providing one also I should like to be still better assured by experience of the superiority of Hawkins’s method indeed he has invented a new instrument called a Claviole of high expectations.—our workman on the blinds goes on well. he reforms a window a day. Accept my respects & best wishes
            Th: Jefferson
          